Citation Nr: 1529801	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart condition, claimed as claimed as due to VA care, or lack of proper care.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a lung condition, claimed as due to VA care, or lack of proper care.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to June 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A March 2011 rating decision denied entitlement to service connection for left ear hearing loss, and a February 2013 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for a heart and lung condition.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

In his December 2008 claim of entitlement to service connection for hearing loss, the Veteran indicated that he was seeking service connection for hearing loss and tinnitus in his right ear.  In a March 2009 rating decision, the RO denied entitlement to service connection for right ear hearing loss and tinnitus.  Thereafter, February 2010 and June 2010 statements, the Veteran indicated that there was a typographical error in his original claim and that his claim was actually for his left ear.  

Although the RO adjudicated the issue of entitlement to service connection for left ear hearing loss in the March 2011 rating decision on appeal, to date, the issue of entitlement to service connection for left ear tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Hearing Loss

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current left ear hearing loss.  Specifically, the Veteran asserts that he was exposed to hazardous noise, including outboard motors and boilers, while serving as an engineman in the Coast Guard.  See April 2011 Statement in Support of Claim; August 2010 VA Examination Report.  

The Veteran's entrance and separation examinations showed normal whisper tests.  A July 1957 service treatment record shows that the Veteran was in the hospital for ten days due to a "stopped-up ear" that was diagnosed as left ear otitis media.  

The Veteran was afforded a VA audiological examination in August 2010.  The examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss and opined that left ear hearing loss is less likely than not related to noise exposure in the military "because service records did not confirm specialty in excessive noise" and because service treatment records "showed normal whisper voice tests."  

The Board finds that the August 2010 VA opinion is inadequate because it is based, in part, on a finding that the Veteran did not have excessive in-service noise exposure.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Moreover, his statements are credible and consistent with the circumstances of his service, namely serving in the Coast Guard in and around boats.  See 38 U.S.C.A. § 1154(a).  Further, although the evidence does not reflect the presence of hearing loss in the left ear during the Veteran's service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.

In light of these deficiencies, a new VA opinion should be obtained to address whether or not the Veteran's left ear hearing loss was caused by noise exposure in-service, and a detailed rationale for the opinion should be provided.  38 C.F.R. § 3.159(c)(4).

38 U.S.C. § 1151 Claims

The Veteran contends his participation in a VA ACCORD study lead to additional disabilities, to include heart and lung conditions.  Specifically, the Veteran asserts that after being started on the diabetes drug Avandia, he started to gain weight, have shortness of breath, and experience lower extremity edema.  The Veteran contends that he reported these problems to the ACCORD director, who told him that he was just gaining weight and that he should adjust his diet.  The Veteran further contends that the drug Avandia caused him to develop numerous health problems and that his VA health care providers should have discontinued the drug when he started to complain about the side effects.  Additionally, the Veteran asserts that his VA health care providers should have discontinued Avandia in March 2007, after he suffered his first pericardial effusion, rather than waiting until after the third episode of pericardial effusion in May 2007.

Treatise evidence submitted by the Veteran describes the ACCORD (Action to Control Cardiovascular Risk in Diabetes) study.  The study was a large clinical trial of adults with established type 2 diabetes who are at especially high risk of cardiovascular disease (CVD).  The study tested treatment approaches to determine the best ways to decrease the high rate of major CVD events, e.g. heart attack, stroke, or death from CVD, among people with type 2 diabetes who are at especially high risk of having a CVD event.  

The record shows that the Veteran was asked to participate in an ACCORD study in September 2004, and in October 2004, he was placed in the intensive group.  In November 2004, the Veteran was prescribed Avandia, among other drugs, to control his diabetes.  Thereafter, the Veteran had follow-up visits with the ACCORD study director every two months.  During March 2005 and June 2005 visits, the Veteran complained of abdominal bloating.  In January 2005, the Veteran complained of bloating and of a viral cold.  In June 2006, the Veteran reported that his legs swelled after being on them for too long.  The treatment note from that visit indicates that an "Avandia repermit" was signed by the Veteran.  During a February 2007 follow-up visit, the Veteran complained of shortness of breath, and the ACCORD director alerted the Veteran's primary care provider.  

At a March 2007 primary care appointment, the Veteran complained of shortness of breath and increasing edema.  The Veteran underwent a chest x-ray and other testing, where it was discovered that the Veteran had a large pericardial effusion.  The Veteran was admitted as an inpatient, and underwent a pericardiocentesis.  The Veteran remained in the hospital for a week, and at discharge it was noted that the pericardial effusion had resolved.  During and after his hospital admission, the Veteran was continued on his ACCORD study medications, to include Avandia.  On April 24, 2007, the Veteran was seen in a private emergency room complaining of chest pressure, and he was admitted to the Medical University of South Carolina (MUSC) hospital for pericardial effusion.  He underwent a subxiphoid window and was discharged on April 30, 2007.

VA treatment records from May 2007 show that the Veteran was seen for a moderate effusion.  He was admitted for inpatient treatment, where he underwent an anterior pericardiectomy on May 17, 2007.  When he was discharged on May 24, 2007, he was instructed to discontinue his ACCORD study medication.  Thereafter, the Veteran had inpatient admissions at MUSC in June 2007 and September 2007.  Treatment records show that the Veteran has been diagnosed with coronary artery disease, congestive heart failure, and COPD.  In February 2013, the Veteran suffered a heart attack and had a stent placed.  See February 2013 VA Treatment Record.

In a December 2012 VA opinion, proffered based on review of the claims file only and without examination of the Veteran, a VA nurse practitioner opined that the Veteran's heart condition is less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical, or surgical treatment or examination on the part of the Charleston VAMC.  The rationale was (1) that the Veteran has had a long-standing history of type 2 diabetes and morbid obesity; (2) that the Veteran was seen and received timely, appropriate treatment for pericardial effusion; and (3) that pericardial effusion was noted to be of unknown etiology.  Similarly, the VA examiner opined that the Veteran's lung condition is less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical, or surgical treatment or examination on the part of the Charleston VAMC.  The rationale was that "Obstructive Sleep Apnea is most commonly the result of obesity and the aging process."  

In a January 2014 addendum opinion, a VA examiner reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's development of pericardial effusion was due to his Avandia use.  The examiner also opined that there is no evidence of carelessness, negligence, lack of proper skill, or error in judgment on VA's part.  

The Board finds that the opinions of record are inadequate to decide the Veteran's claim.  Specifically, neither examiner addressed all of the Veteran's contentions as to how VA care, or a lack thereof, caused his heart conditions, surgeries, and other additional disabilities, as outlined by the Board above.  While the January 2014 examiner offered a rationale for the opinion that Avandia did not cause the Veteran's pericardial effusion, no opinion has been sought as to whether the Veteran has an additional disability due to VA's failure to treat the Veteran and/or VA's failure to discontinue Avandia.  

Given the evidence of record, the Board finds that in order to properly adjudicate the claim further opinion must be sought to determine (1) whether the Veteran has additional disability related to the treatment of diabetes in the ACCORD trial, (2) if so, whether the contended course of treatment, lack or treatment, or delay in treatment by the VA caused the Veteran's additional disability, and (3) whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

On remand, a new VA opinion should be obtained from a VA examiner with appropriate expertise, and the examiner should opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the treatment and procedure(s) was an event not reasonably foreseeable, with regard to each of the Veteran's contentions as to improper care rendered by VA, and all of the Veteran's claimed additional disabilities.

The record also suggests that there may be outstanding treatment records relevant to the Veteran's claim.  There is no indication that any consent forms completed by the Veteran related to the ACCORD study have been obtained or that any efforts to obtain such documents have been undertaken.  Hence, a remand is also necessary to attempt to obtain any such consent forms.  Additionally, although the Veteran submitted some records detailing treatment at MUSC, it is not clear that all available records have been requested or obtained.  On remand, all private treatment records relevant to the Veteran's claim should be requested.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from September 2013 to the present, documenting treatment for the issues on appeal.  Additionally, obtain all consent forms related to participation in the ACCORD study.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all private treatment records from Medical University of South Carolina and Roper Hospital dated from April 2007 to the present.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, return the claims file, to include a copy of this remand, to the August 2010 VA examiner for an addendum opinion regarding the Veteran's left ear hearing loss.  If the examiner who drafted the August 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's left ear hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.  

In so opining, the examiner must presume that the Veteran had in-service noise exposure.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding the onset of hearing loss symptoms.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner with appropriate expertise, other than the December 2012/January 2014 examiners, regarding nature and likely etiology of the Veteran's claimed heart and lung disabilities.

The need for an examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) Identify any (and all) heart and lung disabilities present or diagnosed since the start of the Veteran's participation in the ACCORD trial in October 2004.

(b) Regarding each diagnosed heart and lung disability, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by (1) participation in the ACCORD trial; (2) medications taken in connection with the ACCORD trial, to specifically include Avandia; (3) a failure on VA's part to diagnose or treat the Veteran during VA care in 2004 to 2007; or (4) VA's failure to discontinue Avandia, or any other medication, after the first episode of pericardial effusion in March 2007? 

In answering the question above, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.

(c) If the answer to question (b) is yes, was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part a factor in the development of the additional disability?

In other words, did VA providers fail to exercise the degree of care that would be expected of a reasonable health care provider, either through action or inaction?

(d) If the answer to question (c) is no, was such disability due to an event not reasonably foreseeable?

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the VA treatment records documenting participation in the ACCORD trial from October 2004 to April 2007, private and VA hospitalization records showing recurrent episodes of pericardial effusion, and the treatise evidence submitted by the Veteran regarding the ACCORD trial and the medication Avandia.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and give the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






